DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed April 18, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Patent Application Pub. No.: US 2010/0187940 A1) in view of Shen et al. (Foreign Patent Document No.: CN 108768011 A).
For claim 1, Yamamoto et al. disclose the claimed invention comprising a rotor (reference numeral 2) rotatable around a predetermined axis and a stator (reference numeral 6, see figure 1), one of the rotor (reference numeral 2) and the stator includes a magnet holding portion (see paragraph [0047], “magnet insertion portions”) and the other includes a coil holding portion (reference numeral 8, see figure 1), a plurality of permanent magnets (see paragraph [0047]) are placed in the magnet holding portion and a plurality of coils (reference numeral 83) are placed in the coil holding portion (see figure 1), wherein each of the permanent magnets extends over an entire length of the magnet holding portion in an axial direction of the rotor (see paragraph [0047]), an end surface (reference numerals 41, 49) of the magnet holding portion protrudes further than an end surface of the coil holding portion in the axial direction of the rotor (see figure 2), the magnet holding portion includes a first main body portion (reference numeral 3) holding each of the permanent magnets (see figure 2), and a first end surface portion (reference numerals 41, 49) forming the end surface of the magnet holding portion (figure 2), the permanent magnets exposed in the end surface (see paragraph [0047]), and Yamamoto et al. disclose the end plate 4 composed of soft magnetic powder (see paragraph [0061]), and core 3 being structured by laminating plurality of magnetic steel sheets (see paragraph [0047]), which would constitute the end surface portion (end plate 4) having a higher electrical resistivity than that of the main body portion (core 3, see figure 2), i.e. at least a first portion of the first end surface portion (reference numerals 41, 49) of the magnet holding portion which is positioned between the permanent magnet and an air gap between the rotor and the stator as seen from the axial direction of the rotor has a higher electrical resistivity than an electrical resistivity of the first main body portion (reference numeral 3, figure 2) of the magnet holding portion.  Yamamoto et al. however do not specifically disclose the coil holding portion including a second main body portion holding each of the coils, and a second end surface portion forming the end surface of the coil holding portion, and the second end surface portion of the coil holding portion having a higher electrical resistivity than an electrical resistivity of the second main body portion of the coil holding portion.  
Shen et al. disclose the stator including a main body portion (reference numeral 1) and the end surface portion (reference numeral 2, see figures 3 and 4), which constitute the second main body portion and the second end surface portion, and Shen et al. disclose the second main body portion (reference numeral 1) being a stack of silicon steel sheets while the second end surface portion (reference numeral 2) is made of soft magnetic material (see English translation of Shen et al., page 3, line 43-page 4, line 5), which would constitute the second end surface portion of the coil holding portion having a higher electrical resistivity than an electrical resistivity of the second main body portion of the coil holding portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stator having the second main body portion made of silicon steel and the second end surface portion made of soft magnetic material as disclosed by Shen et al. for the coil holding portion of Yamamoto et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 2, Yamamoto et al. disclose the core 3 being made of laminated steel sheets (see paragraph [0047]), i.e. the first main body portion of the magnet holding portion is made of a laminated steel sheet in which a plurality of silicon steel sheets are stacked one on another in the axial direction of the rotor, and the at least first portion of the first end surface portion (reference numerals 4, 49) of the magnet holding portion is a pressed powder compact made of soft magnetic powder (see paragraph [0061], also paragraphs [0048, 0050]).  
For claim 3, Yamamoto et al. disclose compacted powder for the end plate 4, 49 (see paragraphs [0048, 0050, 0061]), i.e. an entirety of the first end surface portion of the magnet holding portion is the pressed powder compact.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834